DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on July 5, 2022. Claims 1, 9, 13, 18-19, 21, and 25-26 are amended. Examiner withdraws 35 USC 112 second paragraph rejection as necessary correction were made to the claims. A Terminal Disclaimer has been filed and approved on 08/12/2022. 
Claims 1-26 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2020 was filed with the mailing date of the instant application, and IDS submitted on 05/28/2020 was filed after the mailing date of the instant application on 03/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed on 07/05/2022 regarding 35 USC 103(a) type rejections for claims 1-26 have been fully considered, and found persuasive. Therefore, previous 35 USC 103(a) type rejections are withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark O’Boyle and Joseph Stevens (Registration No. 58,872) on 08/11/2022.
The application has been amended as follows: 
Claim 1 (Currently Amended) A computer implemented method, comprising: 
receiving, at a host server, a device communication signal from a portable electronic device, wherein 
the device communication signal comprises resource locator information that identifies a location within a device memory of the portable electronic device where program information resides, 
receiving the device communication signal comprises receiving the resource locator information, and 
the host server is in communication with an external video conferencing system via an internet hosting device; 
determining, by the host server, a storage location in a host memory of the host server for the resource locator information based on analysis of the device communication signal; 
storing the received resource locator information in [[a]] the host memory of the host server, wherein storing the received resource locator information further comprises generating a virtual environment using one or more software applications running on the host server, and wherein generating the virtual environment includes allocating the storage location within the host memory of the host server based on the analysis of the device communication signal;
generating, by the host server, a representation of the resource locator information to be transmitted to and displayed on an external electronic device that is in communication with the host server; and 
receiving, at the external electronic device, at least a portion of the program information transmitted from the portable electronic device based on a user of the external electronic device selecting the generated representation of the resource locator information. 
Claims 2-8 (Original)
Claim 9 (Canceled)
Claims 10-12 (Original) 
Claim 13 (Currently Amended) A system for sharing program information by electronic devices, comprising: 
a portable electronic device, comprising: 
a first processor; 
a non-volatile device memory having program information stored therein and a number of instructions which, when executed by the first processor, causes the portable electronic device to perform operations comprising: 
transmitting a device communication signal that comprises resource locator information to a host server, wherein the resource locator information identifies a location in the device memory where the program information resides; and 
transmitting at least a portion of the program information based on a user of an external electronic device selecting a representation of the resource locator information, wherein the external electronic device receives the at least portion of the program information; and 
the host server, comprising: 
a second processor; 
a second transceiver that is configured to receive the transmitted resource locator information from the portable electronic device; and 
a non-volatile host memory having a number of instructions stored therein which, when executed by the second processor, causes the host server to perform operations comprising: 
receiving the transmitted resource locator information; 
determining, by the host server, a storage location in a host memory of the host server for the resource locator information based on analysis of the device communication signal; 
storing the received resource locator information in the host memory of the host server; [[and]]
generating a virtual environment using one or more software applications running on the host server, wherein generating the virtual environment includes allocating the storage location within the host memory of the host server based on the analysis of the device communication signal in which the received resource locator information is contained; and 
generating the representation of the resource locator information to be transmitted to and displayed on the external electronic device that is in communication with the host server, 
wherein the host server is in communication with a video conferencing system. 16
Claims 14-17 (Original)
Claim 18 (Canceled)
Claims 19 (Currently Amended) A computer implemented method, comprising: 
receiving, at a host server, a device communication signal comprising resource locator information from a portable electronic device via a first communication link, wherein 
the resource locator information identifies a location within a device memory of the portable electronic device where program information resides, and
the host server is in communication an external video conferencing system via an internet hosting device; 
determining, by the host server, a storage location in a host memory of the host server for the resource locator information based on analysis of the device communication signal; 
storing the received resource locator information in [[a]] the host memory of the host server, and generating a virtual environment using one or more software applications running on the host server, and wherein generating the virtual environment includes allocating the storage location within the host memory of the host server based on the analysis of the device communication signal in which the received resource locator information is contained; 
transmitting, from the host server, a representation of the resource locator information to one or more external electronic devices, wherein the one or more external electronic devices are in communication with the host server via the internet hosting device; and 
receiving, at one of the one or more of the external electronic devices, at least a portion of the program information transmitted from the portable electronic device based on a user of one of the one or more of the external electronic devices selecting the representation of the transmitted resource locator information. 
Claim 20 (Original)
Claim 21 (Currently Amended) The computer implemented method of claim 19, further comprising: receiving, by the host server, a request to access the program information from one of the external electronic devices, wherein the received request is derived from the representation of the resource locator information.
Claims 22-25 (Original) 
Claim 26 (Canceled)
REASONS FOR ALLOWANCE
Claims 1-8, 10-17, and 19-25 are allowed.  
The prior art of record, Gates ‘540 and Sobti ‘489, fail to teach or fairly suggest, the limitation of determining, by the host server, a storage location in a host memory of the host server for the resource locator information based on analysis of the device communication signal; storing the received resource locator information in the host memory of the host server, and generating a virtual environment using one or more software applications running on the host server, and wherein generating the virtual environment includes allocating the storage location within the host memory of the host server based on the analysis of the device communication signal in which the received resource locator information is contained; transmitting, from the host server, a representation of the resource locator information to one or more external electronic devices, wherein the one or more external electronic devices are in communication with the host server via the internet hosting device; and receiving, at one of the one or more of the external electronic devices, at least a portion of the program information transmitted from the portable electronic device based on a user of one of the one or more of the external electronic devices selecting the representation of the transmitted resource locator information, in the specific manner and combinations recited in claims 1-8, 10-17, and 19-25.  
After thoroughly reviewing the related prior art, the application has been deemed allowable because of the limitation of determining, by the host server, a storage location in a host memory of the host server for the resource locator information based on analysis of the device communication signal; storing the received resource locator information in the host memory of the host server, and generating a virtual environment using one or more software applications running on the host server, and wherein generating the virtual environment includes allocating the storage location within the host memory of the host server based on the analysis of the device communication signal in which the received resource locator information is contained; transmitting, from the host server, a representation of the resource locator information to one or more external electronic devices, wherein the one or more external electronic devices are in communication with the host server via the internet hosting device; and receiving, at one of the one or more of the external electronic devices, at least a portion of the program information transmitted from the portable electronic device based on a user of one of the one or more of the external electronic devices selecting the representation of the transmitted resource locator information, as recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, the specified limitation or provided language for the specified limitations is not discloses by prior arts.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455